Citation Nr: 0906256	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
patellofemoral pain syndrome of the left knee, currently 10 
percent disabling.  

2.	Entitlement to service connection for a right knee 
disability.  

3.	Entitlement to service connection for bacterial vaginosis. 

4.	Entitlement to service connection for uterine fibroids, 
status post abdominal hysterectomy.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1985 to January 
1986 and from November 1986 to July 1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2002, June 2003 and May 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

In August 2008, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence was submitted by the Veteran in September 
2008.  The Veteran did not provide a waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2008). 

In December 2008, the Board sent a letter to the Veteran 
informing her of her right to have the evidence reviewed by 
the RO and her right to waive RO consideration.  To date, the 
Veteran has not responded.  Generally, the Board cannot 
consider additional evidence that has not been initially 
considered by the RO unless it obtains a waiver from the 
veteran.  38 C.F.R. § 20.1304(c) (2008).  As provided in the 
letter, without a response from the Veteran, the Board 
assumes that the Veteran does not wish to have the Board 
decide her case at this time.  Therefore, the Board remands 
this case to the RO for its due consideration and the 
issuance of a supplemental statement of the case reflecting 
such consideration with respect to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims with 
consideration of any evidence received 
since the July 2008 supplemental statement 
of the case.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




